DETAILED ACTION

1.	 Pending claims for reconsideration are claims 1-20. Claims 1, 8, and 15 have been amended.		
 
Response to Arguments

2.	Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
In the remarks, applicant argues in substance:

a.        That- Claims 1-20 are rejected as being unpatentable over Degaonkar et al. (U.S. 2020/0210313) in view of Shannon et al. (U.S. 2018/0004937). The Applicant respectfully traverses the rejections on the ground that the currently asserted references do not disclose or suggest features of the rejected claims. In any event, the independent claims have been amended to further clarify over the currently asserted references for the sole purpose of expediting the prosecution of this application to an allowance. Without further elaboration, it is respectfully asserted that the amendments to independent claims 1, 8, and 15 are sufficient to overcome the rejections, as acknowledged by the Examiner.
In response to applicant’s argument- Applicants representative and examiner held a interview on 10/17/2022 in which it was determined further clarification and detail would be required. The applicant and examiner looked at ways to amend the claim language to overcome the suggested art of record. At that time, it was suggested to incorporate “wherein the type of encryption is determined at least in part by mapping the determined sensitivity level to at least one of a plurality of different types of encryption that are supported by a cloud system” within the independent claim language. Upon further review and analysis, it appears Degaonkar  in view of Shannon discloses the claimed limitation in its broadest most reasonable interpretation in light of the applicant’s specification. Dagonar in general communicates with IoT devices to gather information related to device failure while Shannon discloses a policy enforcement system.  While doing this Dagaonar teaches  “a method, comprising: receiving, by a security management system”(information management system [Fig.1c]) , data from a device (client computing device [Fig.1c/item 102]) which operates in a device network (device network [Fig.3/item 306]) that is managed by the security management system”( System 100 in some cases is configured to process data according to an appropriate encryption algorithm ( e.g. , Blowfish , Advanced Encryption Standard ( AES ) , Triple Data Encryption Standard ( 3 - DES ) , etc. ) to limit access and provide data security [par.0178]), performing, by the security management system, a data classification process to determine a data sensitivity level of the received data”(data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features [par.0182]).
After further consideration, it was determined that Shannon’s encryption system comprising a cryptolibrary [Fig.5/item 524] and security management system(security management Shannon [Fig.1/item 122] disclosed the amended feature. Paragraph 0153 of Shannon teaches “a cryptography library 524 and a web user interface ( e . g . , HTML , JavaScript , etc . )  in which an administrator may utilize the web user interface to administer a key management system and perform administrative functions such as creating and distributing keys 516 , establishing security policies , creating key hierarchies and rules , and so forth . The endpoint 502 may also include a cryptographic library 524 implementing cryptographic protocols for using key material in the key ring 518 to encrypt and decrypt data as needed.” Thus, allowing for claim mapping to “wherein the type of encryption is determined at least in part by mapping the determined sensitivity level to at least one of a plurality of different types of encryption that are supported by a cloud system.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2020/0210313 A1 to Degaonkar et al(hereafter referenced as Degaonkar) in view of Pub.No.: US 2018/0004937 A1 to Shannon.
Regarding claim 1, Degaonkar discloses “a method, comprising: receiving, by a security management system”(information management system [Fig.1c]) , data from a device (client computing device [Fig.1c/item 102]) which operates in a device network (device network [Fig.3/item 306]) that is managed by the security management system”( System 100 in some cases is configured to process data according to an appropriate encryption algorithm ( e.g. , Blowfish , Advanced Encryption Standard ( AES ) , Triple Data Encryption Standard ( 3 - DES ) , etc. ) to limit access and provide data security [par.0178]), performing, by the security management system, a data classification process to determine a data sensitivity level of the received data”(data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features [par.0182]).
Degaonkar does not explicitly disclose “determining, by the security management system, a type of encryption to apply to the received data based on the determined data sensitivity level, wherein the type of encryption is determined at least in part by mapping the determined sensitivity level to at least one of a plurality of different types of encryption that are supported by a cloud system; and sending, by the security management system, the received data to the cloud system for at least one of (i) storing the data and (ii) performing secured data analytic processing of the data, in a format according to the determined type of encryption.”
However, Shannon in an analogous art discloses “determining, by the security management system”(security management Shannon [Fig.1/item 122]), “a type of encryption apply to the received data based on the determined data sensitivity level” (Shannon [Fig.5] illustrates encryption process) , “wherein the type of encryption is determined at least in part by mapping the determined sensitivity level to at least one of a plurality of different types of encryption that are supported by a cloud system” (crypto library Shannon [Fig.5/item 524]) ; “and sending, by the security management system(security management Shannon [Fig.1/item 122]) , the received data to the cloud system for at least one of (i) storing the data and (ii) performing secured data analytic processing of the data, in a format according to the determined type of encryption.”(information is sent to threat management facility for processing [Fig.1/item 100]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Degaonkar’s Management system with Shannon’s management system comprising an encryption process for in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Degaonkar’s Management system teaches encryption, Shannon teaches an encryption system comprising a crypto library and security management system, and when combined with Degaonkar, allows for stronger security. Both Degaonkar and Shannon are from the same field of endeavor.
Regarding clam 2 in view of claim 1, the references combined disclose “wherein the security management system is implemented in an edge computing system of an Internet of Things (IoT) device network.”(Iot devices Degaonkar [Fig.3]).
Regarding clam 3 in view of claim 1, the references combined disclose “wherein performing the data classification process comprises utilizing, by the security management system”(security management system Shannon[Fig.1/item 122]), “a set of security policies to determine the data sensitivity level of the received data according to one or more security policies of the set of security policies”(policy management Shannon[Fig.1/item 112]).
Regarding clam 4 in view of claim 3, the references combined disclose “wherein the set of security policies include security rules that are at least one of user-defined and automatically generated by the security management system” (policy management Shannon[Fig.1/item 112]).
Regarding clam 5 in view of claim 1, the references combined disclose “wherein performing the data classification process comprises utilizing, by the security management system, data analytics usage information, which is derived by tracking data analytic jobs performed in the cloud system, to determine the data sensitivity level of the received data based at least in part on the data analytics usage information” (data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features [par.0182]).
Regarding clam 6 in view of claim 1, the references combined disclose “wherein performing the data classification process comprises selecting, by the security management system, at least one data sensitivity level among a set of predefined data sensitivity levels” (data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features [par.0182]).

Regarding clam 7 in view of claim 1, the references combined disclose “further comprising encrypting, by security management system”(security management Shannon [Fig.1/item 122]), the received data according to the determined type of encryption to apply to the received data, prior to sending the received data to the cloud system” (crypto library Shannon [Fig.5/item 524]).
Regarding claim 8,  Degaonkar discloses “an article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code is executable by one or more processors to implement a method comprising: receiving, by a security management system” (information management system [Fig.1c]), “data from a device(client computing device [Fig.1c/item 102])  which operates in a device network(device network [Fig.3/item 306])  that is managed by the security management system” ( System 100 in some cases is configured to process data according to an appropriate encryption algorithm ( e.g. , Blowfish , Advanced Encryption Standard ( AES ) , Triple Data Encryption Standard ( 3 - DES ) , etc. ) to limit access and provide data security [par.0178]); “performing, by the security management system, a data classification process to determine a data sensitivity level of the received data” (data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features [par.0182]).
 Degaonkar  does not explicitly disclose “determining, by the security management system, a type of encryption to apply to the received data based on the determined data sensitivity level, wherein the type of encryption is determined at least in part by mapping the determined sensitivity level to at least one of a plurality of different types of encryption that are supported by a cloud system; and
sending, by the security management system, the received data to the cloud system for at least one of (i) storing the data and (ii) performing secured data analytic processing of the data, in a format according to the determined type of encryption” 
However, Shannon in an analogous art discloses “determining, by the security management system”(security management Shannon [Fig.1/item 122]), “a type of encryption apply to the received data based on the determined data sensitivity level” (Shannon [Fig.5] illustrates encryption process) , “wherein the type of encryption is determined at least in part by mapping the determined sensitivity level to at least one of a plurality of different types of encryption that are supported by a cloud system” (crypto library Shannon [Fig.5/item 524]) ; “and sending, by the security management system(security management Shannon [Fig.1/item 122]) , the received data to the cloud system for at least one of (i) storing the data and (ii) performing secured data analytic processing of the data, in a format according to the determined type of encryption.”(information is sent to threat management facility for processing [Fig.1/item 100]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Degaonkar’s Management system with Shannon’s management system comprising an encryption process for in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Degaonkar’s Management system teaches encryption, Shannon teaches an encryption system comprising a crypto library and security management system, and when combined with Degaonkar allows for stronger security. Both Degaonkar and Shannon are from the same field of endeavor.
Regarding claim 9 in view of claim 8, the references combined disclose “wherein the security management system is 25 implemented in an edge computing system of an Internet of Things (IoT) device network” (Iot devices Degaonkar [Fig.3]).
Regarding claim 10 in view of claim 8, the references combined disclose “wherein the program code for performing the data classification process comprises program code that is executable by the one or more processors to perform a method which comprises utilizing, by the security management system(security management Shannon [Fig.1/item 122]), a set of security policies to determine the data sensitivity level of the received data according to one or more security policies of the set of security policies” (data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features Degaonkar [par.0182]).
Regarding claim 11 in view of claim 10, the references combined disclose “wherein the set of security policies include security rules that are at least one of user-defined and automatically generated by the security management system” (policy management Shannon[Fig.1/item 112]).
Regarding claim 12 in view of claim 8, the references combined disclose “wherein the program code for performing the data classification process comprises program code that is executable by the one or more processors to perform a method which comprises utilizing, by the security management system”(security management Shannon [Fig.1/item 122]),data analytics usage information, which is derived by tracking data analytic jobs performed in the cloud system, to determine the data sensitivity level of the received data based at least in part on the data analytics usage information” (data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features Degaonkar [par.0182]).
Regarding claim 13 in view of claim 8, the references combined disclose “wherein the program code for performing the data classification process comprises program code that is executable by the one or more processors to perform a method which comprises selecting, by the security management system, at least one data sensitivity level among a set of predefined data sensitivity levels” (security management system Shannon[Fig.1/item 122]). 
Regarding claim 14 in view of claim 8, the references combined disclose “further comprising program code that is execute by the one or more processor to perform a method which comprises encrypting (crypto library Shannon [Fig.5/item 524]), by security management system(security management system Shannon[Fig.1/item 122]), the received data according to the determined type of encryption to apply to the received data, prior to sending the received data to the cloud system”(the system 500 may utilize various storage and processing resources , which may be disposed in a cloud or the like Shannon [par.0410]).
Regarding claim 15, Degaonkar discloses “a system, comprising: at least one processor; and a system memory configured to store program code, wherein the program code is executable by the at least one processor to instantiate a security management system to manage a device network” (device network [Fig.3/item 306]), wherein the security management system is configured to: receive data from a device  (client computing device [Fig.1c/item 102]) which operates in the device network(device network [Fig.3/item 306]) that is managed by the security management system” ( System 100 in some cases is configured to process data according to an appropriate encryption algorithm ( e.g. , Blowfish , Advanced Encryption Standard ( AES ) , Triple Data Encryption Standard ( 3 - DES ) , etc. ) to limit access and provide data security [par.0178]); “perform a data classification process to determine a data sensitivity level of the received data” (data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features [par.0182]).
Degaonkar does not explicitly disclose “determine a type of encryption to apply to the received data based on the determined data sensitivity level, wherein the type of encryption is determined at least in part by mapping the determined sensitivity level to at least one of a plurality of different types of encryption that are supported by a cloud system; and send the received data to the cloud system for at least one of (i) storing the data and (ii)  performing secured data analytic processing of the data, in a format according to the determined type of encryption.”
However, Shannon in an analogous art discloses “determine a type of encryption to apply to the received data based on the determined data sensitivity level” (Shannon [Fig.5] illustrates encryption process) , “wherein the type of encryption is determined at least in part by mapping the determined sensitivity level to at least one of a plurality of different types of encryption that are supported by a cloud system” (crypto library Shannon [Fig.5/item 524]) ; “and send the received data to the cloud system for at least one of (i) storing the data and (ii) performing secured data analytic processing of the data, in a format according to the determined type of encryption.”(information is sent to threat management facility for processing [Fig.1/item 100]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Degaonkar’s Management system with Shannon’s management system comprising an encryption process for in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Degaonkar’s Management system teaches encryption, Shannon teaches an encryption system comprising a crypto library and security management system, and when combined with Degaonkar allows for stronger security. Both Degaonkar and Shannon are from the same field of endeavor.
Regarding claim 16 in view of claim 15, the references combined disclose “wherein the security management system is implemented in an edge computing system of an Internet of Things (IoT) device network” (Iot devices Degaonkar [Fig.3]).
Regarding claim 17 in view of claim 15, the references combined disclose “wherein in performing the data classification process, the security management system(security management system Shannon[Fig.1/item 122]), is configured to utilize a set of security policies(policy management Shannon[Fig.1/item 112]) to determine the data sensitivity level of the received data according to one or more security policies of the set of security policies”(policy management Shannon[Fig.1/item 112]), “wherein the set of security policies include security rules that are at least one of user- defined and automatically generated by the security management system” (policy management Shannon[Fig.1/item 112]).
Regarding claim 18 in view of claim 15, the references combined disclose “wherein in performing the data classification process”, the security management system(security management system Shannon[Fig.1/item 122]) is configured to utilize data analytics usage information” (data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features Degaonkar [par.0182]), “which is derived by tracking data analytic jobs performed in the cloud system, to determine the data sensitivity level of the received data based at least in part on the data analytics usage information.” (data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features [par.0182]).
Regarding claim 19 in view of claim 15, the references combined disclose “wherein in performing the data classification process, the security management system is configured to select at least one data sensitivity level among a set of predefined data sensitivity levels” (data analysis operations include content indexing operations and classification operations which can be useful in leveraging data under management to enhance search and other features [par.0182]).


 Regarding claim 20 in view of claim 15, the references combined disclose “wherein the security management system (security management Shannon [Fig.1/item 122]) is further configured to encrypt the received data according to the determined type of encryption to apply to the received data, prior to sending the received data to the cloud system” (crypto library Shannon [Fig.5/item 524]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL D ANDERSON/           Examiner, Art Unit 2433             

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433